Citation Nr: 1431689	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-19 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran was a member of the Army National Guard from April 2004 to July 2005, with active duty for training from March 2005 to June 2005, and additional periods of inactive service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, which denied service connection for the claimed disabilities.  In June 2011, the Board remanded this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case for the Veteran to be afforded a VA audiological examination to determine if he has current bilateral hearing loss and tinnitus which are etiologically related to service.  The Board noted that June 2009 private medical evidence diagnosed the claimed disabilities.  

The VA audiological evaluation was conducted in July 2011.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
20
LEFT
25
25
15
15
35

Speech audiometry revealed speech recognition ability of 94 percent in both ears.

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran reported that he experienced acoustic trauma during service from guns firing which caused hearing loss and tinnitus.  The VA examiner concluded that the Veteran had tinnitus, but it was not related to service because it was not reported during service.  She further concluded that the Veteran did not have hearing loss per 38 C.F.R. § 3.385 and there was no change in hearing during service.  As noted in the Board's prior remand, with the exception of the March 2003 entrance examination, the Veteran's service treatment records cannot be obtained.  Thus, a reference to the lack of inservice findings is insufficient in this case as rationale for the medical opinion.  

With regard to the audiogram findings, the requirement of a current disability, in this case bilateral hearing loss, is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  This is significant in light of the inconsistencies between the June 2009 private audiogram and the July 2011 VA examination.

In light of the foregoing, a medical addendum must be obtained from the audiologist who performed the July 2011 examination, or, if unavailable, from another audiologist.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum must be obtained from the audiologist who performed the July 2011 examination, or, if unavailable, from another audiologist.  The record must be made available to the examiner for review before the examination.  The audiologist should acknowledge the Veteran's report of inservice noise exposure as well as any post-service noise exposure.  

The audiologist should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's bilateral hearing loss, as shown on a June 2009 private examination, and tinnitus were incurred in or are otherwise related to service.  In this regard, the examiner should address the discrepancies between the findings shown on the June 2009 private examination and the July 2011 VA examination and the significance of such findings on both examinations.  The examiner should note that the service treatment records are mostly unavailable for review.  The examiner should note that the Veteran is capable to report tinnitus and diminished hearing.  If the examiner is unable to respond to the above inquiry without another examination of the Veteran, such should be afforded the Veteran.

A rationale for any opinion expressed should be provided.  The examiner should not cite to the lack of service treatment records as a basis in the rationale.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

